UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


GREENSPRING RACQUET CLUB,              
INCORPORATED; WILLIAM HIRSHFELD;
LORETTA HIRSHFELD,
              Plaintiffs-Appellants,
                 v.
BALTIMORE COUNTY, MARYLAND, a
body corporate and Politic,
                Defendant-Appellee,
                and
BALTIMORE COUNTY DEPARTMENT OF
PERMITS AND DEVELOPMENT
                                          No. 99-2444

MANAGEMENT; ARNOLD M. JABLON,
Director, Department of Permits and
Development Management;
BALTIMORE COUNTY COUNCIL; S.G.
SAMUEL MOXLEY; KEVIN KAMENETZ;
T. BRIAN MCINTIRE; VINCENT J.
GARDINA; JOSEPH BARTENFELD,
Baltimore County Council
Members,
                        Defendants.
                                       
2         GREENSPRING RACQUET CLUB v. BALTIMORE COUNTY



GREENSPRING RACQUET CLUB,               
INCORPORATED; WILLIAM HIRSHFELD;
LORETTA HIRSHFELD,
              Plaintiffs-Appellants,
                  v.
BALTIMORE COUNTY, MARYLAND, a
body corporate and Politic,
                Defendant-Appellee,
                 and
BALTIMORE COUNTY DEPARTMENT OF
PERMITS AND DEVELOPMENT
                                                   No. 00-1012

MANAGEMENT; ARNOLD M. JABLON,
Director, Department of Permits and
Development Management;
BALTIMORE COUNTY COUNCIL; S.G.
SAMUEL MOXLEY; KEVIN KAMENETZ;
T. BRIAN MCINTIRE; VINCENT J.
GARDINA; JOSEPH BARTENFELD,
Baltimore County Council
Members,
                        Defendants.
                                        
           Appeals from the United States District Court
            for the District of Maryland, at Baltimore.
                  Andre M. Davis, District Judge.
                        (CA-99-469-AMD)
                         Argued: June 8, 2000
                       Decided: October 31, 2000
      Before MURNAGHAN,* WILLIAMS, and MICHAEL,
                    Circuit Judges.

  *Judge Murnaghan heard oral argument in this case but died prior to
the time the decision was filed. The decision is filed by a quorum of the
panel pursuant to 28 U.S.C. § 46(d).
          GREENSPRING RACQUET CLUB v. BALTIMORE COUNTY               3

Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


                             COUNSEL

ARGUED: Robert Henry Freilich, FREILICH, LEITNER & CAR-
LISLE, Kansas City, Missouri, for Appellants. Jeffrey Grant Cook,
OFFICE OF LAW, Towson, Maryland, for Appellee. ON BRIEF:
Virginia W. Barnhart, County Attorney, John E. Beverungen,
OFFICE OF LAW, Towson, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Greenspring Racquet Club, Inc., William Hirshfeld, and Loretta
Hirshfeld (collectively "Greenspring") claim that application of Balti-
more County Council Bill 111-98 to property located on Falls Road
in Baltimore County violates their Fifth and Fourteenth Amendment
rights under the federal Constitution. The United States District Court
for the District of Maryland granted the County’s motion to dismiss
pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure to
state a claim on which relief can be granted and shortly thereafter
granted the County’s motion for attorney’s fees under 42 U.S.C.A.
§ 1988 (West 1994 & Supp. 2000). This appeal followed. We affirm
the dismissal under Rule 12(b)(6) of all claims but the as-applied tak-
ings claim. We hold that the as-applied takings claim is not ripe and
therefore should have been dismissed pursuant to Rule 12(b)(1) for
lack of subject matter jurisdiction. Because the district court’s award
of attorney’s fees was based in part upon a finding that the unripe as-
applied takings claim is frivolous, we vacate the award of attorney’s
4         GREENSPRING RACQUET CLUB v. BALTIMORE COUNTY

fees and remand the attorney’s fee issue to the district court for recon-
sideration in light of this opinion.

                                   I.

  William and Loretta Hirshfeld own the property at issue in this
case — a 5.5 acre parcel on the east side of Falls Road in Baltimore
County, Maryland — which they lease to Greenspring Racquet Club,
Inc. Greenspring currently operates a tennis club on the property;
however, Greenspring wants to tear down the tennis club and build
one or more office buildings and a parking garage in the club’s place.

   To this end, Greenspring developed plans to raze the tennis club
and to construct two adjoining office towers, one five stories and one
six stories, with an attached parking garage. In June 1998, Green-
spring submitted a letter to the Baltimore County Development
Review Committee ("DRC") requesting that Greenspring be exempt
from portions of the process for public approval of the building plan
pursuant to Baltimore County Code, County Development Regula-
tions, § 26-171(b)(9). Greenspring maintains that it is legally entitled
to a (b)(9) exemption because the proposed development qualifies as
a "minor development" under the Code. The DRC responded to
Greenspring by letter, and denied the requested (b)(9) exemption from
portions of the public review process. An open hearing was held on
June 22, 1998 to further consider the matter, but Greenspring’s
request for a (b)(9) exemption was never granted.

   On June 26, 1998, Greenspring filed suit in state court seeking
mandamus, declaratory, and injunctive relief from the denial of the
(b)(9) exemption. Greenspring argued that it is entitled to the exemp-
tion and that denial by the DRC was unlawful.

   Meanwhile, on October 5, 1998, the County Council enacted a new
zoning ordinance, Bill 111-98, which imposed more restrictive limits
on building improvements in areas with certain zoning designations
located near rural conservation zones. Specifically, Bill 111-98
imposed a height limit of 35 feet and a floor area ratio ("FAR") of .5
in areas zoned "Business Light," "Business Major," or "Business
Rural" when the exterior wall of any proposed building is within 750
feet of a rural conservation zone. The County asserts that Bill 111-98
          GREENSPRING RACQUET CLUB v. BALTIMORE COUNTY                5

affects 150 sites in Baltimore County. Greenspring asserts that the
new restrictions only apply to its site and one other within the county.

   In January 1999, Greenspring amended its state court complaint by
adding counts seeking damages and compensation under the state and
federal constitutions. Greenspring reserved its federal claims, calling
the action a "Jennings-Fields reservation." In February 1999, the
County removed the case to federal court and filed a motion to dis-
miss.

   In the meantime, Greenspring was still doing battle directly with
the Baltimore County zoning authorities. After Bill 111-98 was
enacted, Greenspring asked the Baltimore County Planning Board
("the Board") to rezone Greenspring’s Falls Road property from a
"Business Major" zone to an "Office/Residential-2" zone, in order to
avoid the more restrictive limitations contained in Bill 111-98. In
March of 1999, the Board denied Greenspring’s request.

   In April 1999, Greenspring submitted another request to the DRC
asking, again, for a (b)(9) exemption from certain public approval
procedures. Along with this second request, Greenspring included a
revised site plan describing construction of one eight-story office
tower with a garage. The proposed building in the revised plan was
confined to the same "footprint" as the pre existing improvements on
the property (the tennis club), had a per-story square footage less than
that of the pre-existing building, and required, according to Green-
spring, no public works agreement. For these reasons, Greenspring
explained to the DRC, the revised plan should be exempt from the
new limitations imposed by Bill 111-98, under section 2 of that ordi-
nance.

  The DRC held an open meeting in May of 1999 to consider Green-
spring’s request for both a (b)(9) exemption from the public review
process and a section 2 exemption from the new limits contained in
Bill 111-98. The DRC denied the request for the (b)(9) exemption,
again, but did not discuss the section 2 exemption.

   After a hearing in the district court, Greenspring filed a Second
Amended Complaint seeking declaratory, injunctive, and monetary
relief under § 1983 for violations of the Fifth and Fourteenth Amend-
6         GREENSPRING RACQUET CLUB v. BALTIMORE COUNTY

ments. Greenspring included seven counts in the Second Amended
Complaint, alleging state action which amounted to (1) a denial of
procedural due process; (2) facial and as-applied takings; (3) facial
and as-applied violations of the Equal Protection Clause; and (4)
facial and as-applied violations of substantive due process. At the
core of Greenspring’s elaborate complaint is the contention that Bill
111-98 was adopted in bad faith, with an intent to discriminate against
Greenspring, and that the Bill fails to advance a legitimate state inter-
est.

   On June 7, 1999, the County filed a Rule 12(b)(6) motion to dis-
miss. Greenspring opposed this motion, and urged the district court
to abstain from consideration of the motion because of ripeness
requirements relating specifically to the as-applied takings claim. In
September 1999, the district court issued an order granting the Coun-
ty’s motion and dismissing the case with prejudice. See Greenspring
Racquet Club v. Baltimore County, 70 F. Supp. 2d 598, 607 (D. Md.
1999).

   In October of 1999, the County filed a motion seeking attorney’s
fees under § 1988, which the district court awarded. See Greenspring
Racquet Club v. Baltimore County, 77 F. Supp. 2d 699, 705 (D. Md.
1999). Greenspring now appeals the order granting the 12(b)(6)
motion, the district court’s refusal to abstain from consideration of the
12(b)(6) motion, and the subsequent award of attorney’s fees. We will
consider each issue in turn.

       II. The District Court’s Grant of the 12(b)(6) Motion

   This court reviews de novo a district court’s order granting a
motion to dismiss pursuant to Federal Rule of Civil Procedure
12(b)(6). See Baird v. Rose, 192 F.3d 462, 467 (4th Cir. 1999). A dis-
trict court should not grant a motion to dismiss under Rule 12(b)(6)
"unless it appears beyond doubt that the plaintiff can prove no set of
facts in support of his claim which would entitle him to relief." Con-
ley v. Gibson, 355 U.S. 41, 45-46 (1957). Moreover, all well-pleaded
factual allegations are assumed to be true and are viewed in the light
most favorable to the plaintiff. See Jenkins v. McKeithen, 395 U.S.
411, 421 (1969). We will first examine the district court’s dismissal
          GREENSPRING RACQUET CLUB v. BALTIMORE COUNTY                7

of the as-applied takings claim and then turn to the facial takings,
equal protection and due process claims.

                   A. As-Applied Takings Claim

   We first examine the district court’s dismissal with prejudice of
Greenspring’s as-applied takings claim. Because Greenspring’s tak-
ings claim is still pending in state court, Greenspring argues that the
district court ruled prematurely on the County’s Motion to Dismiss.
Greenspring claims that as applied to the property on Falls Road in
Baltimore County, Bill 111-98 effects a regulatory taking without just
compensation. Greenspring asserts that the application of Bill 111-98
will cause a 95.6% reduction in economically viable use of the prop-
erty. This, Greenspring asserts, amounts to a taking. The district court
dismissed Greenspring’s as-applied takings claim, however, on the
basis that Greenspring could not establish that the regulations at issue
deprived Greenspring of economically viable use of the property. See
Greenspring Racquet Club v. Baltimore County, 70 F. Supp. 2d 598,
603 (D. Md. 1999).

   Subject matter jurisdiction is a logical prerequisite to dismissal
with prejudice under Federal Rule of Civil Procedure 12(b)(6).
Whether a district court has subject matter jurisdiction is a question
of law subject to de novo review. See Anita’s New Mexico Style Mexi-
can Food, Inc. v. Anita’s Mexican Foods Corp., 201 F.3d 314, 316
(4th Cir. 2000). In Williamson County Reg’l Planning Comm. v. Ham-
ilton Bank, 473 U.S. 172 (1985), the Supreme Court established a set
of ripeness requirements for Just-Compensation-Clause actions
against local governments. See id. at 190-91. Failure to satisfy the
Williamson ripeness requirements is fatal to the presence of federal
court subject matter jurisdiction for a claim founded on the Fifth
Amendment Just Compensation Clause. See Front Royal & Warren
County Indus. Park Corp. v. Town of Front Royal, 135 F.3d 275, 283
(4th Cir. 1998) (discussing the Williamson "ripeness requirement . . .
for the existence of federal court subject matter jurisdiction. . .").

   A claim alleging that a state or local governmental body has vio-
lated the Fifth Amendment Just Compensation Clause is not ripe
under Williamson until a landowner has satisfied two requirements.
First, a property owner must test the regulation’s limits by exhausting
8          GREENSPRING RACQUET CLUB v. BALTIMORE COUNTY

available administrative exemption or variance procedures. See Wil-
liamson County, 473 U.S. at 186-88. Until there is a final decision as
to the challenged regulation’s scope, no taking occurs, and the claim
is not ripe. The second ripeness prerequisite is that the governmental
body actually must have denied compensation for the taking. See id.
at 194-95. The nature of the constitutional injury in a Just-
Compensation-Clause case is twofold: the government must have: (1)
taken private property, (2) without just compensation. See id. at 195
(recognizing that "a property owner has not suffered a violation of the
Just Compensation Clause until the owner has unsuccessfully
attempted to obtain just compensation . . ."). Williamson, therefore,
requires a federal takings litigant first to litigate in state court.1

   Greenspring has satisfied the first of the two ripeness precondi-
tions, but it has not satisfied the second. Greenspring has not yet been
denied just compensation because its takings claim is still pending in
    1
    The Eleventh Circuit addressed the awkward posture of a plaintiff in
state court who must raise his federal takings claim, or else risk having
that claim precluded by the principles of res judicata in Fields v. Sara-
sota Manatee Airport Auth., 953 F.2d 1299, 1303 (11th Cir. 1992). In
that case, the Eleventh Circuit held that a takings litigant may "reserve"
his federal claim at the time he brings the state claim required by Wil-
liamson County Reg’l Planning Comm. v. Hamilton Bank, 473 U.S. 172
(1985). Id. at 1306. The Fields court believed that its holding in the Wil-
liamson context was dictated by its predecessor circuit’s holding in Jen-
nings v. Caddo Parish School Dist., 531 F.2d 1331, 1332 (5th Cir. 1976),
that a reservation of federal questions pursuant to England v. Louisiana
State Bd. of Medical Examiners, 375 U.S. 411 (1964), ordinarily applica-
ble in the context of Pullman abstention, may be entered even where a
litigant has filed suit first in state court. Influenced by Migra v. Warren
City School Dist. Bd. of Education, 465 U.S. 75, 85 n.7 (1984), however,
the Fields court limited Jennings to circumstances in which a litigant is
involuntarily forced to litigate first in state court. Thus, once the state has
had a chance to decide whether there was any taking of property and if
so whether any compensation is due, a litigant may return for his day in
federal court to resolve his federal takings claim. This Circuit indicated
agreement with the Fields approach in Front Royal & Warren County
Indus. Park Corp. v. Town of Front Royal, 135 F.3d 275, 283 (4th Cir.
1998) (praising the Fields reservation practice as premised on "cogent
analysis" and recommending that district courts advise takings litigants
of their right to make such reservations).
          GREENSPRING RACQUET CLUB v. BALTIMORE COUNTY                 9

state court. Thus, Greenspring’s federal as-applied takings claim is
not ripe. See City of Monterey v. Del Monte Dunes at Monterey, Ltd.,
526 U.S. 687, 718 (1999) (plurality opinion of Kennedy, J.) ("Simply
put, there is no constitutional or tortious injury until the landowner is
denied just compensation."). Accordingly, no case or controversy
presently exists, and the district court was without subject matter
jurisdiction over that claim. Thus, dismissal should not have been for
failure to state a claim under Federal Rule of Civil Procedure
12(b)(6), but rather should have been under Federal Rule of Civil Pro-
cedure 12(b)(1), governing the dismissal of claims for lack of subject
matter jurisdiction.

    As noted above, the district court dismissed all counts of Green-
spring’s amended complaint with prejudice under Federal Rule of
Civil Procedure 12(b)(6). See Greenspring Racquet Club Inc. v. Balti-
more County, 70 F. Supp. 2d 598, 607 (D. Md. 1999). With respect
to the as-applied takings claim, the district court based its Rule
12(b)(6) dismissal on its holding that Greenspring could not establish
that the regulations at issue deprived Greenspring of all economically
viable use of the property. See id. at 604-05. Because the District
Court was without subject-matter jurisdiction over the as-applied tak-
ings claim, however, it was precluded from dismissing that claim on
the merits with prejudice. Greenspring may return to federal court to
litigate the as-applied takings claim once Greenspring has exhausted
Maryland’s inverse condemnation procedures.

                      B. Facial Takings Claim

   Greenspring next argues that enactment of Bill 111-98 was facially
unconstitutional as a violation of the Takings Clause of the Fifth
Amendment. In Agins v. City of Tiburon, 447 U.S. 255 (1980), the
Supreme Court explained that a facial takings claim raises the ques-
tion of whether the mere enactment of a zoning ordinance constitutes
a taking. See id. at 260. A general zoning law effects a taking "if the
ordinance does not substantially advance legitimate state interests, or
denies an owner economically viable use of his land." Id. (internal
citations omitted).

  In this case, the district court found that Greenspring could prove
no facts to satisfy either element of the Agins test. See Greenspring
10         GREENSPRING RACQUET CLUB v. BALTIMORE COUNTY

Racquet Club, 70 F. Supp. 2d at 603-05. The height and density limits
contained in Bill 111-98 are ordinary zoning restrictions and, quite
obviously, they substantially advance a legitimate state interest in
controlling dense development in areas located near rural conserva-
tion zones. The district court took note of statements made by Balti-
more County Councilman Bryan McIntire, explaining that the
restrictions in Bill 111-98 would avoid the detrimental impact on traf-
fic, roads, sewers, and water use that can result from dense develop-
ment.2 See id. at 603. These rationales "clearly fall within those
recognized by the courts as reasonable bases for zoning laws." Id.
(citing Sylvia Dev. Corp. v. Calvert County, 48 F.3d 810, 828-29 (4th
Cir. 1995)).

   Greenspring contends that while a desire to limit traffic, water, or
sewer use may be a legitimate state interest as a matter of law,
whether Bill 111-98 "substantially advances" that interest is a fact
question to be resolved by a jury. To support its argument, Green-
spring relies heavily upon City of Monterey v. Del Monte Dunes, 526
U.S. 687 (1999). Greenspring’s reading of Del Monte Dunes, how-
ever, is misleading. In Del Monte Dunes, the jury was asked to decide
whether a particular decision to deny a building permit "substantially
advanced" a legitimate state interest. See id. at 700. Whether the local
zoning laws themselves advanced a legitimate state interest was not
the question before the jury. In fact, the Court said that where a plain-
tiff brings a broad challenge to the constitutionality of the city’s zon-
ing ordinances themselves (rather than challenging a particular
decision made pursuant to those ordinances), "the determination
  2
    Greenspring argues that consideration of the councilman’s statements
was inappropriate at the motion to dismiss stage, because those state-
ments were not contained in the pleadings. We disagree. Statements
made by the sponsor of legislation during a legislative debate are an
important part of the legislative history of a bill. See United States v.
Newport News Shipbuilding & Dry Dock Co., 837 F.2d 162, 167 (4th
Cir. 1988). Moreover, at the 12(b)(6) stage "the legislative history of an
ordinance is not a matter beyond the pleadings" because matters of pub-
lic record may properly be taken into account. See Anheuser-Busch v.
Schmoke, 63 F.3d 1305, 1311 (4th Cir. 1995), vacated on other grounds,
517 U.S. 1206, 116 S.Ct. 1821, 134 L.Ed.2d 927 (1996); 5A Charles A.
Wright and Arthur R. Miller, Federal Practice and Procedure § 1357
(1990).
          GREENSPRING RACQUET CLUB v. BALTIMORE COUNTY                 11

whether the statutory purposes were legitimate, or whether the pur-
poses, though legitimate, were furthered by the law or general policy,
might well fall within the province of the judge." Id. at 722.

   Greenspring’s suggestion, moreover, does not make any logical
sense. If the question of whether a zoning ordinance substantially
advances a legitimate state interest is always a triable issue of fact for
a jury, then every challenge to any zoning regulation would warrant
a jury trial in federal court. We cannot accept such a remarkable prop-
osition and decline Greenspring’s invitation to open the federal court-
house to a veritable flood of local land use litigation by putting every
such allegation before a jury. When statements by local lawmakers set
out legitimate reasons for imposing height and density restrictions on
property in a particular class of zones, there can be no claim in federal
court that the law fails to substantially advance a legitimate purpose.

   The second prong of the Agins rule requires a plaintiff to show that
the mere enactment of a zoning ordinance "denies an owner economi-
cally viable use of his land." 447 U.S. at 260. Because Greenspring
currently operates a viable tennis club on the property at issue, and
the enactment of Bill 111-98 will not prohibit Greenspring from con-
tinuing to do so, the district court found that Greenspring could prove
no set of facts to establish that Bill 111-98 denies Greenspring eco-
nomically viable use of the land. Greenspring objects to the district
court looking beyond the pleadings, but the fact of the tennis club’s
current operation is acknowledged in the pleadings.3 Greenspring asks
this court to ignore reality and find that it conceivably could prove
that the mere enactment of the zoning ordinance denies them all via-
ble economic use of the property. We conclude that there is no way
for Greenspring to prove such a claim, considering the currently oper-
ational tennis club and the possibility of building something new on
the property within the limits imposed by Bill 111-98.

   The district court correctly found that Greenspring could prove no
set of facts to sustain a facial takings claim regarding Bill 111-98.
  3
   See Second Amended Complaint, ¶ 12 (stating that "there is adequate
infrastructure and capacity . . . which are currently being used by the
existing athletic/racquet club to accommodate the proposed develop-
ment.").
12        GREENSPRING RACQUET CLUB v. BALTIMORE COUNTY

Thus, the motion to dismiss was properly granted as to the facial tak-
ings claim.

                    C. Equal Protection Claims

   Greenspring’s equal protection claims are based on the assertion
that Bill 111-98 was passed in bad faith with discriminatory intent.
These allegations, however, are not sufficient to state an equal protec-
tion claim because the law at issue easily passes rational basis scru-
tiny.

   When "government action [does] not burden a fundamental right or
employ a suspect classification, the pertinent question for determining
whether the governmental action violated the Equal Protection Clause
is whether the . . . officials reasonably could have believed that the
action was rationally related to a legitimate governmental interest."
Front Royal & Warren County Industrial Park Corp. v. Town of
Front Royal, 135 F.3d 275, 290 (4th Cir. 1998).

   Greenspring does not allege that Bill 111-98 utilizes a suspect clas-
sification or burdens a fundamental right. Rational basis review is
therefore the proper standard for evaluating this claim. Greenspring
contends, however, that even under rational basis review, the enact-
ment of Bill 111-98 must be struck as constitutionally invalid. Green-
spring alleges that the ordinance was enacted by local authorities with
malicious, bad-faith, discriminatory intent, which, of course, is not
related to any legitimate state purpose. These allegations, according
to Greenspring, are enough to survive the motion to dismiss. We dis-
agree.

   The facial equal protection challenge to the law must fail because
on its face Bill 111-98 applies to all property within the delineated
zones — it is a generally applicable law, and all similarly situated
persons are treated alike. The as-applied equal protection challenge
also must fail, because there is an obvious, legitimate basis for the
Bill’s enactment: restricting dense growth in areas located near rural
conservation zones. While Greenspring is free to speculate about the
hostility that local officials directed toward them, in order to state an
equal protection claim Greenspring also must demonstrate that there
is no other legitimate purpose for the law. In other words, Green-
           GREENSPRING RACQUET CLUB v. BALTIMORE COUNTY                   13

spring must allege that malice and bad faith were the only conceivable
bases for enacting Bill 111-98, and this they cannot do. See FCC v.
Beach Communications, Inc., 508 U.S. 307, 315 (1993) (stating that
"[t]hose attacking the rationality of the legislative classification have
the burden ‘to negative every conceivable basis which might support
it.’") (quoting Lehnhausen v. Lake Shore Auto Parts Co., 410 U.S.
356, 364 (1973)). Where an obvious, legitimate purpose is evident on
the face of a challenged law, an equal protection claim under rational
basis review must fail.4 Thus, we conclude that both the facial and as-
applied equal protection claims properly were dismissed.

                        D. Due Process Claims

  Finally, Greenspring argues that the enactment and application of
Bill 111-98 deprives it of both substantive and procedural due pro-
cess. The procedural due process claim easily is dismissed, because
administrative and judicial appeals from all Baltimore County zoning
decisions are readily, if not speedily, available. The mere fact that
post-deprivation remedies may take some time to pursue does not ren-
der them constitutionally infirm. See Sylvia Dev. Corp. v. Calvert
County, 48 F.3d 810, 817, 827 (4th Cir. 1995).

  The substantive due process claim is based specifically upon
Greenspring’s allegation that Bill 111-98 is arbitrary and capricious
and, therefore, not related to any legitimate governmental interest.
Greenspring fails to address, however, the threshold inquiry in any
due process claim: In order to state a viable due process claim, Green-
  4
    This fundamental tenet of equal protection jurisprudence is not
changed by the Supreme Court’s recent decision in Village of Willow-
brook v. Olech, 120 S. Ct. 1073 (2000). In Olech, local zoning authorities
demanded a 33-foot easement as a condition of connecting plaintiff’s
property to the municipal water supply although only a 15-foot easement
was required from other similarly situated property owners. The Court
held that the complaint, which alleged that the local zoning decision was
"irrational and wholly arbitrary," was sufficient to state a claim for relief
under traditional equal protection analysis. Because the local zoning
decision at issue in the instant case is not "irrational and wholly arbi-
trary," Greenspring’s complaint is easily distinguished from the com-
plaint at issue in Olech.
14         GREENSPRING RACQUET CLUB v. BALTIMORE COUNTY

spring must do more than attack the quality of the legislative process
in Baltimore County; Greenspring must identify a constitutionally
protected property interest upon which Bill 111-98 infringes.5 If no
protected property interest exists, there is no need to consider whether
any alleged deprivation of that interest was effected with "due pro-
cess." See Scott v. Greenville County, 716 F.2d 1409, 1418 (4th Cir.
1983) (stating that "[t]he starting point for our [due process] inquiry
is to determine whether state or local law afforded Scott a ‘protectible
property interest in the permit’ sufficient to trigger federal due pro-
cess guarantees").

   A constitutionally protected property interest must be "more than
an abstract need or desire . . . . [and] more than a unilateral expecta-
tion" and instead must be something to which one has a "legitimate
claim of entitlement." Board of Regents v. Roth, 408 U.S. 564, 577
(1972). Greenspring has no legal entitlement to develop the Falls
Road property with buildings in excess of 35 feet in height and .5
FAR. Greenspring certainly had such an expectation, but because
Greenspring had no legally vested right to develop the property in this
way, it cannot claim a constitutionally protected property interest in
doing so. Because Greenspring has no constitutionally protected prop-
erty interest in development of the property outside the bounds of Bill
111-98, Greenspring does not state a viable substantive due process
claim. We therefore conclude that the claim properly was dismissed.

  In summary, the district court properly dismissed Greenspring’s
due process, equal protection, and facial takings claims under Rule
12(b)(6).
  5
    Greenspring argued below, and on appeal, that it has a constitution-
ally protected property interest in a (b)(9) exemption from portions of the
public review process usually required as a prerequisite to issuance of a
building permit. We note, however, that the parties have since agreed
that Greenspring’s application to amend the site plan must be subject to
the approval regulations in effect in 1975, the year that the original site
plan was approved. See Greenspring Racquet Club v. Baltimore County,
No. 99-4790, slip op. at 1 (Cir. Ct. Baltimore County, May 16, 2000).
The disagreement over whether Greenspring legally is entitled to the
(b)(9) exemption is therefore moot, and we will accordingly restrict our
discussion of the due process claim to the enactment and application of
Bill 111-98.
          GREENSPRING RACQUET CLUB v. BALTIMORE COUNTY                15

III. The District Court’s Refusal to Abstain from Consideration of
                          the 12(b)(6) Motion

   Greenspring argues that the district court should have abstained
from ruling on each of its claims. We review the district court’s deci-
sion not to abstain from hearing a case for abuse of discretion. See
Pomponio v. Fauquier County, 21 F.3d 1319, 1324 (4th Cir. 1994).

   The abstention issue is relevant only to Greenspring’s as-applied
takings claim and is based upon the ripeness requirements set forth in
Williamson County Reg’l Planning Comm. v. Hamilton Bank, 473
U.S. 172 (1985). Williamson, however, is not an abstention doctrine
but a jurisdictional rule calling for dismissal simply because the fed-
eral courts do not possess subject matter jursidiction over a takings
claim until Williamson’s requirements have been met. See Front
Royal & Warren County Indus. Park Corp. v. Town of Front Royal,
135 F.3d 275, 283 (4th Cir. 1998) (indicating that subject matter juris-
diction is lacking when Williamson’s ripeness requirements have not
been met). Thus, while the difference may appear merely formal, the
district court’s error was not in refusing to abstain, but, rather, in
reaching the merits of a claim over which it possessed no jurisdiction.

                 IV. The Award of Attorney’s Fees

   Finally, Greenspring asserts that the district court erred in awarding
attorney’s fees to the County. This court reviews an attorney’s fee
award for abuse of discretion. Hitachi Credit America Corp. v. Signet
Bank, 166 F.3d 614, 631 (4th Cir. 1999). By definition, a district court
abuses its discretion when it makes an error of law. See Brodziak v.
Runyon, 145 F.3d 194, 196 (4th Cir. 1998). Section 1988(b) provides
that "[i]n any action or proceeding to enforce a provision of section
. . . 1983 . . . the court, in its discretion, may allow the prevailing
party a reasonable attorney’s fee as part of the costs." 42 U.S.C.A.
§ 1988(b) (West 2000). Fee motions must be filed within fourteen
days of judgment pursuant to District of Maryland Local Rule 109.2,
and failure to timely file a fee request can justify the court of appeals
in vacating a district court’s award of attorney’s fees. See Ortega v.
Geelhaar, 914 F.2d 495, 498 (4th Cir. 1990). An applicant must pre-
sent properly authenticated and accurate documentation for an attor-
16        GREENSPRING RACQUET CLUB v. BALTIMORE COUNTY

ney’s fee request. See Hensley v. Eckerhart, 461 U.S. 424, 433-34
(1983).

   An award of attorney’s fees to a defendant in a § 1983 suit only
may be made where a plaintiff’s claims are "‘frivolous, unreasonable
or without foundation, even though not brought in subjective bad
faith.’" Hughes v. Rowe, 449 U.S. 5, 14 (1980) (quoting Christians-
burg Garment Co. v. EEOC, 434 U.S. 412, 421 (1978)).

   The district court found that Greenspring’s claims were "wholly
without foundation." Greenspring Racquet Club Inc. v. Baltimore
County, 77 F. Supp. 2d 699, 703 (D. Md. 1999). The due process and
equal protection claims were deficient under obvious and well estab-
lished legal principles. As the entire preceding analysis indicates, the
district court’s conclusion that Greenspring’s due process, equal pro-
tection and facial takings claims were "frivolous and unreasonable" is
amply supported by the record and well within the district court’s
appropriate exercise of discretion. The district court’s award of attor-
ney’s fees also clearly rested upon a finding that the unripe as-applied
takings claim was entirely frivolous. We have held, however, in Sec-
tion II.A that a district court may not make such a determination with
respect to an unripe claim, because such a determination would
finally dispose of the merits of a claim over which the district court
did not possess subject matter jurisdiction.

   The First Circuit has held that where a plaintiff brings interrelated
claims, some of which are frivolous and some of which are not frivo-
lous, a district court may award fees to the defendant under § 1988
for the costs of defending the frivolous claims. See Ward v. Hickey,
996 F.2d 448, 455 (1st Cir. 1993). The First Circuit has indicated that
the District Court should calculate a fee amount in light of the fact
that only some of the claims at issue were found to be frivolous. See
id. (stating that "a district court should not deny fees for defending
frivolous claims merely because calculation would be difficult" and
thus implying that calculation of an appropriate fee amount could not
include fees attributable to the non-frivolous claims). The Sixth Cir-
cuit has held that a district court does not abuse its discretion by
entirely denying a defendant’s request for attorney’s fees under
§ 1988 on the basis that some of the plaintiff’s claims were meritori-
ous even though others may have been frivolous. See Wayne v. Vil-
           GREENSPRING RACQUET CLUB v. BALTIMORE COUNTY                  17

lage of Sebring, 36 F.3d 517, 530 (6th Cir. 1994). No circuit,
however, has held that a district court may award attorney’s fees for
the costs of defending non-frivolous portions of a § 1983 suit. Our
holding in Section II.A necessarily means that at this stage in the liti-
gation, the district court may not definitively determine that Green-
spring’s unripe as-applied takings claims are frivolous. Thus, the
impossibility of making a determination of frivolity as to the unripe
as-applied claims makes it necessary for us to vacate the District
Court’s award of attorney’s fees and remand this issue for reconsider-
ation in light of this opinion.6 On remand, the District Court may wish
to recalculate the fee amount, excluding any amount attributable to
the unripe as-applied takings claim, or it may wish instead to entirely
defer consideration of the attorney’s fees issue until such time as the
as-applied takings claim becomes ripe.

                                    V.

   For the foregoing reasons, the orders entered by the district court
are affirmed except insofar as they dismiss Greenspring’ as-applied
takings claim and insofar as they award attorney’s fees to the County
under § 1988. The order dismissing the as-applied takings claim is
vacated and the case is remanded with instructions to dismiss that
claim without prejudice under Fed. R. Civ. P. 12(b)(1) on the ground
  6
    Greenspring also lodges two specific complaints regarding the fee
award. We address these issues because they "surely would be raised
again on remand with attendant delays of hearing and appeal." South
Carolina ex rel. Tindal v. Block, 717 F.2d 874, 887 (4th Cir. 1983). First,
Greenspring argues that the motion for fees was not timely. This issue
will arise on remand if the District Court decides to recalculate the fee
award based upon the initial application. Federal Rule of Civil Procedure
6(b)(2) grants the trial judge discretion to accept a fee motion beyond the
prescribed time limits. The district court’s decision to do so in this case
was entirely reasonable. Second, Greenspring challenges the time records
submitted by the County. Admittedly, the records are not entirely regu-
lar; they are hand written, for example. However, the district court found
that the records comply with the requirements outlined in the local court
rules and accurately reflect the time spent by defendant’s counsel. We
find that the district court’s resolution of this issue was within "the dis-
trict court’s broad discretion" in calculating an attorney’s fee award.
Daly v. Hill, 790 F.2d 1071, 1085 (4th Cir. 1986).
18        GREENSPRING RACQUET CLUB v. BALTIMORE COUNTY

that the district court lacks subject-matter jurisdiction. The order
awarding attorney’s fees is vacated and the issue of attorney’s fees is
remanded for reconsideration in light of this opinion.

                        AFFIRMED IN PART, VACATED IN PART,
                                            AND REMANDED